DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 3/5/21
	Applicant’s amendment to claims 1, 2, 8 and 11 is acknowledged.
	Claims 12-20 are cancelled.
	Claims 1-11 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Grammatically, at line 17, the word –respectively—seems to be missing after the limitation “…corresponding to the red inorganic light emitting diode, the green inorganic light emitting diode, or the blue inorganic light emitting diode”.  For example,” corresponding to the red inorganic light emitting diode, the green inorganic light emitting diode, or the blue inorganic light emitting diode, respectively”.
the red organic light emitting diode”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US Publication No. 2016/0351092 A1 (of record) in view of Morita et al., US Publication No. 2018/0374415 A1 (of record), Mattila, US Publication No. 2018/0292073 A1 and Taiseiji, Japanese Publication No. JP 2013/110206 A (see attached English abstract and machine translation).

Chen teaches:
1.   A display apparatus comprising (see figs. 4 and 6-8, also see figs 13-19): 
	a plurality of inorganic light emitting diodes (12) included in a single pixel region (101), the plurality of inorganic light emitting diodes comprising a red inorganic light emitting diode, a green inorganic light emitting diode, and a blue inorganic light emitting diode (e.g. red, green, blue at para. [0025]); 
	at least one replacement inorganic light emitting diode (12R1, “substitutive light emitting device”) corresponding to the red inorganic light emitting diode, the green inorganic light para. [0025], [0040]); 
	a plurality of signal electrodes (e.g. plurality of 14, 14R1 shown in fig. 8; data line shown in fig. 4, para. [0033]) comprising a first signal electrode connected to supply first data signals to the red inorganic light emitting diode, a second signal electrode (e.g. plurality of 14, 14R1 shown in fig. 8; data line shown in fig. 4, para. [0033])  connected to supply second data signals to the green inorganic light emitting diode, and a third signal electrode (e.g. plurality of 14, 14R1 shown in fig. 8; data line shown in fig. 4, para. [0033])  connected to supply third data signals to the blue inorganic light emitting diode, and the at least one replacement inorganic light emitting diode (e.g. 12R1 connected to 14R1) connected to the first signal electrode, the second signal electrode, or the third signal electrode corresponding to the red inorganic light emitting diode, the green inorganic light emitting diode, or the blue inorganic light emitting diode;
	…
	a data driver (e.g. driving mechanism at para. [0033]) configured to apply voltage to the plurality of inorganic light emitting diodes …and the at least one replacement inorganic light emitting diode… See Chen at para. [0001] – [0056], figs. 1-19.

	Chen is silent regarding “a common electrode configured to provide a ground to the plurality of inorganic light emitting diodes and the at least one replacement inorganic light emitting diode”.
	In an analogous art, Morita teaches a common electrode is commonly provided to pixel circuits.  An output terminal (cathode) of the LED is connected to a common electrode supplied with ground potential PVSS.  See Morita at para. [0034], [0037], figs. 1-3.
commonly provided to pixel circuits and output terminal (cathode) of the a LED is connected to a common electrode supplied with ground potential PVSS	
	Chen is also silent the2 data driver is “configured to apply voltage to the plurality of inorganic light emitting diodes such that an entire brightness of the red inorganic light emitting diode, the green inorganic light emitting diode, or the blue inorganic light emitting diode and the at least one replacement inorganic light emitting diode is the same as a brightness of red inorganic light emitting diode, the green inorganic light emitting diode, or the blue inorganic light emitting diode”
	In an analogous art, Mattila teaches: 
	“When a LED component that has been in use is replaced with a component stored in the second set, the luminous flux produced by this may differ from the luminous flux produced by the other components coupled to the circuit and, thus, produce a non-uniform impression.”  Mattila further teaches when a failed LED component is replaced with an unused component consideration should be given to the effects of aging to bring about a uniform illumination from the luminaire circuit board.  See Mattila at para. [0022].
	In an analogous art, Taiseiji teaches when an LED has been replaced with another LED having different voltage-current characteristics the output light may flicker (e.g. para. [0006] – [0007]).  Taiseiji, in figs. 1 and 5, teaches a data driver (20) configured to apply voltage to a replacement inorganic light emitting diode in order to emit light with the same luminance as the original LED after replacement.  The data driver (20) can provide dynamic “brightness control” such that “…even when the three LEDs 10, 11 and 12 are changed to other LEDs having different voltage-current characteristics, the appropriate current designated by the current value para. [0011] – [0012], [0028] – [0029], [0032], para. [0037] – [0038]; also see para. [0005]).
	Referring to MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  


	Based on the teachings of Mattila and Taiseiji, it would have been obvious to one of ordinary skill in the art to modify Moon to have the data driver configured to apply a voltage such that “an entire brightness of the red inorganic light emitting diode, the green inorganic light emitting diode, or the blue inorganic light emitting diode and the at least one replacement inorganic light emitting diode is the same as a brightness of red inorganic light emitting diode, the green inorganic light emitting diode, or the blue inorganic light emitting diode” because (i) Mattila recognizes when replacing an LED considerations should be given to the effects of aging to bring about a uniform illumination; (ii)  Taiseiji teaches a data driver configured to apply a voltage to achieve “same luminance”, address flickering and provide dynamic “brightness control” when an LED is replaced.  

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Moon with the teachings of Morita  because a common electrode is commonly provided to pixel circuits and output terminal (cathode) of the a LED is connected to a common electrode supplied with ground potential PVSS (e.g. Morita at para. [0034], [0037]),
para. [0022].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Moon with the teachings of Taiseiji because “ According to the present embodiment, even when the voltage-current characteristics of the three LEDs 10, 11 and 12 are different from each other, each LED can be written by writing appropriate current value information in the current value registers 100, 110 and 120, respectively. For each LED to emit light at a desired brightness. Further, according to the present embodiment, even when the three LEDs 10, 11 and 12 are changed to other LEDs having different voltage-current characteristics, the appropriate current designated by the current value information is displayed on the LEDs 10, 11 and 12, each of the LEDs 10, 11 and 12 can emit light at a desired brightness.”  See Taiseiji at para. [0038].


Claims 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Morita, Mattila and Taiseiji, as applied to claim 1 above, and further in view of Moon et al., Korean Publication No.  KR 2017/0101056 A (from the IDS; see previously attached English machine translation).

Regarding claim 2: 
Chen, Morita, Mattila and Taiseiji teach all the limitations of claim 1 above, and Chen further teaches:	
2.   The display apparatus of claim 1, wherein the plurality of signal electrodes (14, 14R1) comprise replaceable regions (e.g. 14R1) of the plurality of inorganic light emitting diodes electrodes, fig. 8.
	Morita further teaches a common electrode is commonly provided to pixel circuits.  See Morita at para. [0034], [0037], figs. 1-3.
	Chen, Morita, Mattila and Taiseiji are silent the common electrode comprises replaceable regions of the plurality of inorganic light emitting diodes.
	
	In an analogous art, Moon teaches:
	A display apparatus comprising (see fig. 18 and figs. 34-35): 
	a plurality of inorganic light emitting diodes (11, 12, 13) included in a single pixel region (51, 52, 53 and/or 54); 
	a plurality of signal electrodes (41, 42, 43) comprising a first signal electrode (43), a second signal electrode (41) and a third signal electrode (42), and configured to supply data signals to the plurality of inorganic light emitting diodes; and 
	a common electrode (45a).  See Moon at English machine translation at para. [0001] – [0146], figs. 1-35. 

	One of ordinary skill in the art modifying Chen’s replaceable regions to include a common electrode, as taught by Moon, would form “the common electrode comprises replaceable regions of the plurality of inorganic light emitting diodes”, as recited in the claim.

	Moon further teaches:
para. [0093]. 
	
	Moon further teaches:
4. The display apparatus of claim 1, (see fig.18) wherein the plurality of signal electrodes (41, 42, 43) have a same horizontal length as each other, para. [0093].

	Moon further teaches:
5. The display apparatus of claim 4, (see fig.18) wherein a horizontal length of the common electrode (45a) is at least two times greater than the horizontal length of the plurality of signal electrodes (41, 42, 43), para. [0093].

	Moon further teaches:
6. The display apparatus of claim 1, wherein a vertical width of the common electrode (45a) is at least two times greater than a vertical width of the plurality of signal electrodes (41, 42, 43), para. [0093].

Regarding claims 4-6:
MPEP § 2125, Drawings as Prior Art, indicates:
” Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)…When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as “enabled disclosures.”  

Regarding claim 7:
	Chen further teaches 
7. The display apparatus of claim 1, wherein the plurality of inorganic light emitting diodes (12, 12R1), the plurality of signal electrodes (14, 14R1) are included in the single pixel region (101- 112A, 112B), para. [0025], para. [0052] – [0054], figs. 8, 12-13 and 17-19
	Chen is silent the common electrode is included in the single pixel region.
	Moon further teaches:
7. The display apparatus of claim 1, wherein the plurality of inorganic light emitting diodes (11, 12, 13), the plurality of signal electrodes (41, 42, 43), and the common electrode (45a) are included in the single pixel region (51, 52, 53 and/or 54), para. [0093], fig. 18.

Regarding claim 8:
	Chen further teaches 
8.   The display apparatus of claim 1, wherein…the single pixel region (101- 112A, 112B) is composed of a first pair of the red inorganic light emitting diode (12R) and a red replacement inorganic light emitting diode (12R1), a second pair of the blue inorganic light emitting diode (12R)  and a blue replacement inorganic light emitting diode (12R1), and a third pair of the green inorganic light emitting diode (12R) and a green replacement inorganic light emitting diode (12R1), (Fig. 6 shows an example of one replacement LED in a single pixel unit.  Fig. 19 shows an example of a plurality of replacement LEDs in a plurality of pixel units.  The limitations of claim 8 are obvious to one of ordinary skill in the art because in the case where each of a red, green and blue pixel region has a replacement LED, the limitations of claim 8 are met.  See Chen at para. [0025], para. [0052] – [0054], figs. 8, 12-13 and 17-19.)

	Moon further teaches	wherein the single pixel region (51, 52, 53 and/or 54) comprises a single common electrode (45A), fig. 18.

Regarding claim 9:
	Chen further teaches:	
9.   The display apparatus of claim 1, further comprising: (see fig. 4) a substrate comprising a plurality of scan lines (GL) and a plurality of data lines (DL) provided on one surface of the substrate, 4 wherein the plurality of inorganic light emitting diodes (12R, 12R1), the plurality of signal electrodes (14, 14R1)…are included in the single pixel region, and wherein the single pixel region comprises a plurality of sub-pixel regions formed at intersections of the plurality of scan lines and the plurality of data lines, para. [0025], [0044]
	Chen is silent the common electrode is included in the single pixel region.
	Moon teaches this limitations as applied to claim 7 above.

Regarding claim 10:
	Chen further teaches:	
10.   The display apparatus of claim 1, wherein the plurality of inorganic light emitting diodes (12R, 12R1) are bonded to the plurality of signal electrodes (14, 14R1), para. [0025], para. [0052] – [0054], figs. 8, 12-13 and 17-19.
	Chen is silent the plurality of in organic light emitting diodes are bonded to the common electrode.
	Moon further teaches:
10. The display apparatus of claim 1, wherein the plurality of inorganic light emitting diodes (11, 12, 13) are bonded to the plurality of signal electrodes (41, 42, 43) and the common electrode (45a), para. [0093], fig. 18.

	Chen further teaches:
11.   The display apparatus of claim 9, wherein the single pixel region comprises three sub-pixel regions adjacent to each other (e.g. see plurality of pixel region regions 110- 112A, 112B in figs. figs. 8, 12-13 and 17-19) and the sub-pixel regions are composed of a first pair of the red inorganic light emitting diode and a red replacement inorganic light emitting diode, a second pair of the blue inorganic light emitting diode and a blue replacement inorganic light emitting diode, and a third pair of the green inorganic light emitting diode and a green replacement inorganic light emitting diode, respectively (Fig. 6 shows an example of one replacement LED in a single pixel unit.  Fig. 19 shows an example of a plurality of replacement LEDs in a plurality of pixel units.  The limitations of claim11 are obvious to one of ordinary skill in the art because in the case where each of a red, green and blue pixel region has a replacement LED, the limitations of claim 11 are met.  See Chen at para. [0025], para. [0052] – [0054], figs. 8, 12-13 and 17-19.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chen with the teachings of Moon to include a common electrode (45, 45A) in a single pixel region because “The electrode pads 45 extend to different pixel regions 51 and 52 and 53 and 54 so that the electrode pads 45 can be shared by the different pixel regions 51 and 52.  The number of the electrode pads 45 can be reduced, and the work process can be reduced. Also, the number of lead electrodes connected to the electrode pads 45 at the bottom of the circuit board 110 can be reduced. Further, when the number of the lead electrodes is reduced, the area of the other lead electrode can be widened.”  See Moon at para. [0093].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
30 March 2021